DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.

Status of Claims
Claims 1-7, 13-14, and 23-26 are presently under consideration with claims 8-12, and 15-22 being cancelled.
Applicant’s amendments to the claims filed with the response dated 14 June 2022 have overcome the prior art grounds of rejection of record set forth in the prior office action. This grounds of rejection is therefore withdrawn.

Reasons for Allowance
Claims 1-7, 13-14, and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites “support arms having a downwardly extending first end for engaging respective support posts and a second end extending in a direction that is generally perpendicularly to both the first end and the support post to which it is engaged such that a distal portion of the second end is laterally offset from and does not overlie the respective support post, the second end being configured to maintain the beam in a position that is laterally spaced from the support posts wherein the beam is pivotal about a pivot axis extending parallel to the beam and through the distal portions of the respective support arms such that the beam is movable through an arcuate path which includes a position wherein the longitudinal axis of symmetry of the beam and the pivot axis lie in a plane that is generally parallel to and laterally offset from the vertically extending support posts” which is not taught or made obvious by the prior art of record.








The prior art of Tarico et al (US 9,236,514) teaches a configuration in Fig. 9 compared to applicant’s Fig. 14 below showing the claimed configuration:

    PNG
    media_image1.png
    424
    827
    media_image1.png
    Greyscale

where it can be seen that the distal portion of the second end of the support arm of Tarico (tube support 29/riser bearing 26) is laterally offset from the support post, but still overs the support post and thus the prior art of record does not teach or make obvious where “a distal portion of the second end is laterally offset from and does not overlie the respective support post” in combination with the other limitations of claim 1.
As such, claim 1 and its dependent claims 2-7, 13-14, and 23-26 are found allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726